TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2014



                                     NO. 03-13-00085-CR


                                  Max Elliott Ray, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the judgment of

conviction except the portion imposing sentence. Therefore, the Court affirms that portion of the

district court’s judgment regarding conviction, but reverses that portion of the district court’s

judgment imposing sentence and remands the case to the district court for a new punishment

hearing. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.